Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/21/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and its dependents (3-5, 7, 9-14) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 in the added language to the heteroarylene group can be one of several structures “and the like”. It is not clear what the meets and bounds of “and the like is” and therefore the meets and bounds of the claim can not be determined. Correction required. 


Claim interpretation: Claim 1 as newly written does not require a conducitve polymer but instead requires 1 of filler, carrier, surfactants conductive polymers, ect, or combinations thereof.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-20, and 23-33 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2016/0026846) and Costa (US 2016/0168391) in view of Wang (US 2015/0044565) further in view of  Cui (US 2011/0229761).
Applicant has presented several independent claims. Claim 1 is to a graphene coating suspension, claim 15 is to an object or structure coated with substantially the same coating suspension.

Lin (2016/0026846) teaches forming a graphene and polymer composite layer wherein the polymer can be polyisothionaphthene (PITN), polyheteroarylenvinylene (PArV) [0023]. Lin teaches functionalization of the graphene [0023]. See figures and claims.
Lin does not teach all the limitations of the claims.  
	Regarding Claim 1, Costa teaches a method of inhibiting corrosion of a structure or object having a surface, said method comprising (i) coating at least a portion of the surface with a coating suspension comprising multiple graphene sheets, metals, and a resin binder dispersed or dissolved in a liquid medium ([0047], [0068]); and (ii) at least partially removing said liquid medium from said coating suspension upon completion of said coating step to form a protective coating layer on said surface ([0074]).
	Costa teaches the composition including metal coated carbon materials ([0065-0067]).  Costa also teaches the graphene sheets can be processed in the presence of the metals ([0038], [0044]).  Costa teaches applications including electrodes ([0090]).  Costa does not explicitly teach the graphene sheets coated with a thin film of an anti-corrosive pigment or sacrificial metal prepared by the claimed process; however, Wang teaches graphene sheets having a metal film thereon desirable for use in anode layers ([0028]) wherein the film is produced by providing a continuous film of graphene sheets ([0057]), depositing metal onto the film to form a coated film ([0058]), mechanically braking the coated film into pieces of coated sheets ([0059]), by milling, grinding [0058] and then dispersing the coated pieces into a liquid medium of a subsequent suspension ([0088]).
The coatings can be physical or vapor deposition deposited (See [0058-0060], rendering obvious providing oatings or layers by this method for anode or other conductive layers. 

The above art may not teach the claimed metal.
Cui (US 2011/0229761) teaches an electrode material that can be chromium and graphene in combination, laminate, or multilayer form (see [0058]). 
It would have been obvious to one of ordinary skill in the art a the time of filing to provide chromium as an electrode material (or anode) in combination with graphene as having adequate electrical electrochemical and mechanical properties [0058].   
	Regarding Claims to functionalization, Costa teaches the graphene sheets being functionalized and having carbon to oxygen ratios overlapping the claimed concentrations ([0033]).  Costa teaches graphene sheets present in the composition in an amount of from about 0.01 to about 90 weight percent based on the total weight of the metal and graphene ([0037]).  Costa does not explicitly teach the weight fraction of graphene sheets based on total coating suspension excluding the liquid medium; however, Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05 II A.  

	Regarding Claims to resin or binders such as claims 13, Castor teaches the claimed resins ([0047-0052]), including epoxy [0033] per applicant’s claim 23, polyamide [0047], acrylate [0050].
	Regarding Claims to carriers, Castor teaches carriers ([0041]).
	Regarding Claim 1 and other claims to thickness, Wang teaches thicknesses overlapping the claimed range ([0022]).  Wang teaches the claimed coverage area ([0029]).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05 I.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to select the thickness and coverage of the combined references to be those taught by Wang, including those within the claimed ranges, because Wang teaches they are suitable for use with the invention.
	Regarding claims to filler or additives, Castor teaches carbon black, carbon fibers, and carbon nanotubes.
	Regarding the limitations to polymers, per claim  1 previously claim 8, Costa teaches polyacetylene (PAc), polypyrrole (PPy), polyaniline (PAni), and polythiophene (PTh).
	Regarding Claims to functional groups, Castor teaches hydroxyl group or carboxyl group functionalities ([0033]).
	Regarding Claims to binder resins, such as claim 23, Castor teaches said binder resin contains methacrylate ([0047, 0050]).

Many of the claims are product by process claims. The patentability of a claim in product-by-process is determined based on the product itself, not on the method of making it . See In re Thorpe. 777 F.2d 695, 697 (Fed. Cir. 1985).  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”). Whether a rejection is under 35 U.S.C. § 102 or 103, when the claimed product and that of the prior art appear to be identical or substantially identical, the burden shifts to the applicant to provide evidence that the prior art product does not necessarily or inherently possess the relied-upon characteristics of the applicant’s claimed product. See In re Fitzgerald, 619 F.2d 67,70 (CCPA 1980); In re Best, 562 F.2d 1252, 1255 (CCPA 1977); In re Fessmann, 489 F.2d 742, 745 (CCPA 1974). The reason is that the Patent and Trademark Office is not able to manufacture and compare products. See Best, 562 F.2d at 1255; In re Brown, 459 F.2d 531, 535 (CCPA 1972).



Claims 1, 3-5, 7, 9-20, 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (2016/0026846) and Costa (US 2016/0168391) in view of Wang (US 2015/0044565) further in view of Cui (US 2011/0229761)  as applied above, further in view of Lonkar (Lonkar, Recent Advances in Chemical Modifications of Graphene, Nano Research 2015, 8(4), pg. 1039-1074).

Lin does not teach all the limitations of the claims.  
	Castor teaches hydroxyl group or carboxyl group functionalities ([0033]).  The combined references do not explicitly teach the claimed functional groups. 
However, Lonkar teaches chemical functionalization of graphene for tuning its structure for improved stabilization and modification of graphene.  Lonkar teaches methylated aryne modified graphene for dispersion in water (pg. 11 col. 1).  Lonkar teaches polyamidoamine stabilized graphene for nanoparticle attachment (pg. 26 col. 1).  Lonkar teaches amino acid functionalized graphene for stable dispersion in water (pg. 12 col. 2).   
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the functionalities of the combined references to include functionalities, as taught in Lonkar, to provide graphene with desirable properties for dispersion and attachment.
	

Claim 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Costa (US 2016/0168391) in view of Wang (US 2015/0044565) further in view of Cui (US 2011/0229761) as applied above, and further in view of Shikauchi (US 2016/0160079).
	Regarding Claim 21, Castor does not explicitly teach the claimed resins.
However, Shikauchi teaches polymer resin compositions with graphene wherein the resin includes pentaerythritol polyglycidyl ether ([0115], [0180]).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the resins of Castor to include materials as taught in Shikauchi because they are known polymer components for graphene composites and one of .

Claim 21-22 is rejected under 35 U.S.C. 103 as being unpatentable over Costa (US 2016/0168391) in view of Wang (US 2015/0044565) further in view of Cui (US 2011/0229761) as applied to claims 1, 3-5, 7-11, 14-15, and 21 above, and further in view of Lee (US 2012/0077039).
	Regarding Claim 21-22, Castor does not explicitly teach the claimed resins.
However, Lee teaches polymer resin compositions with graphene wherein the resin includes glycerol triglycidyl ether ([0019]).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the resins of Castor to include materials as taught in Lee because they are known polymer components for graphene composites and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the composite of Castor with known polymer components as taught in Lee.

Response to Arguments
Applicant’s arguments with respect to pending claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H MILLER whose telephone number is (571)272-1534. The examiner can normally be reached M-TH 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL H MILLER/Primary Examiner, Art Unit 1783